Citation Nr: 0529801	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-14 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of post 
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling, from an initial grant of service 
connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1969.  His claims file contains official documentation that 
verifies his status as a combat veteran, specifically his 
receipt of the Combat Infantryman Badge (CIB).  See 38 
U.S.C.A. § 1154(b) (West 2002). 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO rating decision that granted 
service connection for PTSD and assigned a 30 percent rating 
effective from September 23, 1997.  In a June 1999 rating 
decision, the RO granted a 50 percent rating for PTSD, also 
effective from September 23, 1997.  Nonetheless, the issue of 
the initial rating to be assigned for PTSD remains before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In October 2004, the veteran had a Travel Board hearing at 
the RO with the undersigned Judge from the Board.

In December 2004, the Board remanded the veteran's claim in 
order to identify treatment providers as well as schedule a 
VA examination.  

In September 2005, the RO incorrectly submitted the veteran's 
file to Disabled American Veterans (DAV) for review and 
completion of a VA Form 646.  While the veteran's claims file 
contains a statement from DAV dated in October 2005, the 
Board notes that the veteran has remained unrepresented 
during the course of his appeal and has never executed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) in favor of DAV.  

In July 2004, the veteran submitted claims for entitlement to 
increased evaluations for diabetes mellitus and peripheral 
neuropathy.  These claims are referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's service-connected PTSD is manifested by 
impaired impulse control, weekly panic attacks, difficulty 
concentrating, strained family relationships, irritability, 
disturbed sleep, depressed mood, and nightmares which equates 
to occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Evaluation - PTSD

As discussed above, in September 1998 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from September 23, 1997 under Diagnostic 
Code 9411.  In a June 1999 rating decision, the RO granted a 
50 percent rating for PTSD, also effective from September 23, 
1997.  The veteran contends that his service-connected PTSD 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating under the 
Schedule.

The Board notes that the current appeal arose from the 
assignment of a 50 percent rating for the veteran's PTSD, 
effective from the date of entitlement to service connection 
on September 23, 1997.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In this claim, veteran filed a timely 
NOD in January 2000 after the assignment of an initial 50 
percent rating for the veteran's PTSD disability in the RO's 
June 1999 rating decision.  The Board will evaluate the level 
of impairment due to the disability throughout the entire 
time of the claim as well as consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Under 38 C.F.R. § 4.130, the general rating formula for 
mental disorders to include PTSD (evaluated under Diagnostic 
Code 9411) is as follows:

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005). 

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.

As an initial matter, the Board has considered the veteran's 
descriptions of his current PTSD symptoms as well as the 
December 1998 lay statement from the veteran's spouse, but 
also notes that neither he nor his spouse has the medical 
expertise that would render competent statements concerning 
the severity of his service-connected psychiatric disability.  
The opinions and observations of the veteran and his spouse 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 with 
respect to determining the severity of his service-connected 
psychiatric disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  

Based on the evidence of record, the Board finds that the 
evidence does not support the assignment of an evaluation 
greater than the 50 percent rating assigned by the RO for the 
veteran's PTSD symptoms.  Competent medical evidence 
indicates that the veteran does not exhibit factors for an 
increased evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005) such as total occupational or social impairment 
or occupational and social impairment with deficiencies in 
most areas.  None of the evidence of record shows that the 
veteran exhibited symptoms of gross impairment in thought 
processes, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, neglect of 
personal appearance and hygiene, disorientation to time or 
place, memory loss, obsessional rituals, near-continuous 
panic or depression affecting his ability to function, 
spatial disorientation, or an inability to establish and 
maintain effective relationships.  

VA examination reports dated in September 1998, April 1999, 
May 2002, and January 2005 showed complaints of flashbacks, 
nightmares, social withdrawal, weekly panic attacks, 
aggressive behavior, difficulty with concentration, 
irritability, impaired impulse control, avoidance behavior, 
anxiety, depressed mood, and disturbed sleep.  A December 
1998 private physician statement indicated that the veteran 
was treated for emotional problems with medication as well as 
bi-weekly psychotherapy.  

The September 1998 and January 2005 VA examination reports 
listed diagnoses of PTSD and assigned a current Global 
Assessment of Functioning Scale (GAF) of 55 and 52 
respectively, based on the veteran's PTSD disability 
residuals. According to the Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 51-60 is defined in the 
DSM IV as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Further, the veteran was rated as 40 on the Global Assessment 
of Functioning Scale (GAF) in the April 1999 and May 2002 VA 
examination reports based on his PTSD disability residuals.  
A GAF score of 31-40 is defined in the DSM IV as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

The Board recognizes that the April 1999 and May 2002 VA 
examiners listed diagnoses of chronic PTSD and assigned a GAF 
score of 40 based on the veteran's PTSD symptomatology which 
could indicate some impairment in reality testing or 
communication or major impairment in several areas like work, 
family, judgment, thinking, or mood.  The Board observes, 
however, that the type of impairment suggested by such GAF 
socres was not reflected in the specific findings noted in 
the multiple VA examination reports of record.  It is 
repeatedly noted in the competent medical evidence of record 
that the veteran exhibits coherent speech and does not suffer 
from a thought disorder or any type of illogical thinking.  
Further, evidence of record, including the veteran's own 
statements, shows that the veteran maintains a relationship 
with his wife as well as exhibits fair judgment and insight.   

While evidence of record indicates that the veteran had work-
related disciplinary incidents with employees and supervisors 
in 1997 and 1999 as well as a claimed incident in 2004, 
evidence of record shows that he was able to maintain a job 
as a file room supervisor from 1991 until his own resignation 
in 2004.  Further, none of the competent medical evidence of 
record shows that the veteran was unable to maintain his job 
due to his PTSD symptomatology.  In fact, the veteran has 
indicated in the October 2004 hearing transcript as well as a 
January 2005 VA examination report that he resigned from his 
job due to pain from diabetic neuropathy.  While the January 
2005 VA examiner noted his report that the veteran was prone 
to angry outbursts as well as stated that the veteran has 
acted out of loss of impulse control, none of the medical 
evidence of record indicated that the veteran  suffers from 
an inability to establish and maintain effective 
relationships due to his service-connected PTSD disability.  
The September 1998, April 1999, May 2002, and January 2005 VA 
examination reports all detailed that the veteran had good 
personal hygiene, good judgment, and insight as well as 
denied hallucinations, delusions, and suicidal/homicidal 
ideation.  

Based on the consideration of all medical evidence of record, 
the Board finds that the veteran's PTSD disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 50 percent rating under the criteria in 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2005).  As none 
of the evidence of record allows for the assignment of a 
rating in excess of 50 percent for the veteran's service-
connected PTSD, the veteran's claim of entitlement to an 
increased evaluation for PTSD must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for PTSD, but, as discussed 
above, none of the criteria supporting a higher rating has 
been documented.  In addition, it has not been shown that the 
service-connected PTSD disability alone has required frequent 
periods of hospitalization or produced marked interference 
with the veteran's employment.  While evidence of record 
indicates that the veteran resigned from his job at a VA 
Medical Center in July 2004, he has specifically stated in 
the October 2004 hearing transcript as well as the January 
2005 VA examination report that he left his job in part due 
to pain from diabetic neuropathy.  For these reasons, the 
assignment of an extraschedular rating for this disability is 
not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 
September 1997.  Thereafter, in a rating decision dated in 
September 1998, the veteran's claim for entitlement to 
service connection for PTSD was granted.  In an additional 
June 1999 rating decision, the RO assigned a 50 percent 
evaluation, effective from the date of entitlement to service 
connection.  In this case, the issue concerning the 
evaluation of the veteran's PTSD disability was initially 
raised in a notice of disagreement following the assignment 
of the initial disability evaluation.  VAOPGCPREC 8-2003 
holds that the section 5103(a) notice need not be sent; 
rather, the procedures of section 7105(d) apply.  
Nonetheless, in the April 2001 and April 2004 letters from 
the RO and December 2004 letter from the Appeals Management 
Center (AMC), the veteran was notified regarding what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the April 2001, 
April 2004, and December 2004 letters was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   In addition, in this case, the 
VCAA was enacted in November 2000 after the original AOJ 
adjudication of the claim in 1998.  The Court specifically 
stated in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
an appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  
Further, after the notice was provided, the case was 
readjudicated in an August 2005 Supplemental Statement of the 
Case (SSOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     
To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's evaluation for cervical spine degenerative 
arthritis.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in April 2001, 
April 2004, and December 2004 as well as the August 2005 
SSOC, complied with these requirements.    
 
Additionally, the Board notes that the April 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the April 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records and multiple VA examination reports 
have been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) government records exist that have 
not been obtained or attempted to be obtained.  In this case, 
the Board recognizes that the veteran has repeatedly 
indicated that he receives private treatment for his PTSD 
disability.  However, even after notice of information needed 
from the veteran to request the records was provided in the 
AMC's December 2004 letter, the record shows that the veteran 
has not provided enough information to request these records 
nor has he executed an authorization for VA to attempt to 
request private treatment records as required under 38 C.F.R. 
§ 3.159(c)(1) (2005).  Consequently, the Board finds that VA 
has made reasonable efforts to obtain private treatment 
records for the veteran's PTSD disability.  In addition, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The Board notes that the veteran 
was provided with multiple VA examinations during the course 
of his appeal.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in December 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER


Entitlement to an increased evaluation for residuals of PTSD 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


